Citation Nr: 1242430	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-30 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left leg disorder.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for a bilateral hip disorder.

4.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a heart disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Fleming, Counsel
INTRODUCTION

The Veteran had active service from April 1956 to February 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The appeal is remanded to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims.  In this regard, the Board acknowledges the enactment of the Veterans Claims Assistance Act of 2000 (VCAA) in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Regarding the service connection claims on appeal, the Veteran contends that he has a left leg disorder, a lumbar spine disorder, and a bilateral hip disorder as a result of injuries he incurred in service when undergoing parachute training as a paratrooper.  He has indicated on multiple occasions that he first developed problems with his left leg, low back, and hips while on active duty and that the symptoms have continued and worsened since his time in service.  
Review of his service treatment records reflects that the Veteran did not seek any treatment for or otherwise make complaints of any problems with his left leg, low back, or hips during service.  A medical examination conducted pursuant to the Veteran's airborne training during service reflects that he was found to have a normal spine, musculoskeletal system, and lower extremities.  Similarly, according to reports of medical history completed in August 1957 and again at his February 1958 separation from active duty, the Veteran answered "No" when asked if he experienced leg cramps, lameness, arthritis, or any other bone or joint deformity.  

According to post-service medical records, the Veteran was seen in December 2006 for complaints of pain in his back radiating to his left hip and leg.  At that time, radiological evaluation revealed osteoarthritis in his hips bilaterally and spondylosis of his lumbar spine.  He has since been treated by VA providers for ongoing complaints of pain in his low back, hips, and left leg.  Further treatment records from November 2007 reflect a diagnosis of lumbar degenerative disc disease.  In addition, the Veteran's VA providers in October 2009 diagnosed the Veteran with low back pain and also noted hip pain diagnosed as sciatica.  

In addition, the Veteran's private treating chiropractor submitted records of his treatment of the Veteran's low back, hip, and left leg pain in 2009.  The chiropractor also submitted a statement dated in September 2009 in which he diagnosed the Veteran with lumbosacral neuro-spinal compression syndrome, sciatica, and arthritis of the hips.  The chiropractor opined that the disorders "appear to have been associated with a compression injury" and that the Veteran's in-service parachute jumps "would explain his injuries of present."  However, despite this opinion establishing a possible link between the Veteran's time in service and his current complaints, he was not provided a VA examination in conjunction with his claims for service connection.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  Certain chronic diseases, including arthritis, may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2012).  

In this case, VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.

The United States Court of Appeals for Veterans Claims (Court) has held that, once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  
Here, in the June 2010 substantive appeal, the Veteran contended that he injured his left leg, lumbar spine, and hips in service and has had problems with his left leg, low back, and hips from his time in service to the present.  In this regard, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as an injury to the left leg, low back, or hips during service, or symptoms of a current left leg, low back, or hip disability (e.g., pain).  Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of any current disability.  Id.

The chronicity provisions of 38 C.F.R. § 3.303(b) (2012) are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which lay observation is competent.  Service connection may be established on the basis of 38 C.F.R. § 3.303(b) if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to continued symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  In this regard, the Board notes that the Veteran has contended that he currently has a left leg disorder, a lumbar spine disorder, and a bilateral hip disorder that began following injuries he incurred during parachute jumps he conducted while on active duty.  The Veteran is qualified, as a lay person, to report that he suffered pain or injury during service.  Savage, 10 Vet. App. at 495.  However, he is not competent to provide a medical opinion as to the onset of his current claimed left leg, low back, or hip disability.  Washington, 19 Vet. App. 362; Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As noted above, no VA examination was afforded to the Veteran pertaining to his claim of service connection for a left leg disorder, a lumbar spine disorder, or a bilateral hip disorder.  In light of the private physician's September 2009 opinion, as well as the Veteran's competent and credible reports of symptomatology since service, the Board finds that a remand is necessary for a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Furthermore, the most recent VA treatment records from the VA Medical Center (VAMC) in Nashville, Tennessee, are dated in March 2008.  Similarly, the most recent VA treatment records from the VAMC in Mountain Home, Tennessee, are dated in November 2009.  Accordingly, on remand, records of any ongoing VA back, hip, or left leg treatment that the Veteran may be receiving at either facility should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  Accordingly, remand is required.

Regarding the Veteran's claim for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a heart disorder, the Board finds that a remand is needed for further evidentiary development of this issue.

The Veteran asserts that he incurred additional disability when he sought emergency treatment at the Nashville VAMC on February 27, 2007, for complaints of left-sided numbness and pain.  He contends that the emergency physician who treated him at that time failed to diagnose a significant heart problem, which was found only when he was seen by a private emergency physician the next day.  A review of the Veteran's treatment records from the Nashville VAMC indicate that, on February 27, 2007, the Veteran was seen for "epigastric pain and vague numbness" and was diagnosed with gastroesophageal reflux disease (GERD) and sent home.  The Veteran contends that the next day his pain had increased and that he therefore sought treatment at the emergency department at Roane Medical Center, which had him transported immediately to Parkwest Hospital in Knoxville, Tennessee.  Emergency physicians at Parkwest Hospital diagnosed him with severe heart disease and operated on him immediately to insert stents.  Although subsequent VAMC treatment records reflect that he had stints inserted by private physicians, the actual records from that private treatment, to include any consent forms, are not in the claims file.  Therefore, the Board finds that a remand is necessary to obtain those private treatment records.  38 U.S.C.A. § 5103A(c) (West 2002).  Furthermore, as noted above, the most recent VA treatment records from the Nashville VAMC are dated in March 2008.  Similarly, the most recent VA treatment records from the VAMC in Mountain Home are dated in November 2009.  Accordingly, on remand, records of any ongoing VA treatment that the Veteran may be receiving must be obtained.  Id.  

The Board observes that a treatment record dated in February 2007 shows that the Veteran was seen by VA emergency treatment providers for complaints of epigastric pain as well as left-sided pain and numbness, at which time he was diagnosed with GERD and sent home.  However, the Veteran reported that he experienced increasing pain the next morning and sought private emergency treatment.  He stated that his private physicians diagnosed him with severe heart disease and told him that he would have soon had a heart attack had he not sought treatment.  He underwent a procedure to insert stents and was given medication to address his heart disease.  In addition, in an April 2007 VA treatment note, the Veteran's treating VA physician diagnosed the Veteran with coronary artery disease, stable following the placement of stents, and noted that the Veteran intended to seek reimbursement from VA for his private medical costs.  The physician stated that the Veteran "has a very good case" given that his VA emergency treatment providers "sent [the Veteran] home the day before from VA emergency room."  The Veteran has not been afforded a VA examination to determine whether he has any additional disability resulting from the February 2007 emergency treatment he received at the Nashville VAMC.  In light of the Veteran's complaints and the statements of his VA treatment provider in April 2007, the Board finds that a remand would be beneficial to determine whether the Veteran in fact has any additional disability as a result of the VA treatment.  38 U.S.C.A. § 5103A(a)(1) (2012).

In view of the foregoing, the case is REMANDED for the following action:

1.  Procure records of left leg, low back, hip, and heart treatment that the Veteran has received at the Nashville VAMC since March 2008 and at the VAMC in Mountain Home since November 2009.  If any such records are not available, the Veteran must be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents must be made in the claims file.  All such available reports must be associated with the claims file. 

2.  After obtaining the appropriate release of information forms, procure records pertaining to the February 2007 private emergency treatment, including stent insertion and any private records of heart treatment that the Veteran has received since that procedure.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Roane Medical Center and Parkwest Hospital in February 2007, to include the operation to insert stents and any consent forms for that procedure.  If any such records are not available, the Veteran must be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents must be made in the claims file.  All such available reports must be associated with the claims file.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any left leg disorder, lumbar spine disorder, and bilateral hip disorder that he may have.  The claims folder must be made available to, and be reviewed by, the examiner in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation reports.  Any testing deemed necessary must be performed, and the reports of any such studies must be incorporated into the examination report to be associated with the claims file.  

With regard to the Veteran's left leg, lumbar spine, and bilateral hips, the examiner must obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and provide a clear diagnosis as to any left leg, lumbar spine, or bilateral hip disorder that the Veteran currently experiences.  For each such disability diagnosed on examination, the examiner must then offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed left leg, lumbar spine, or bilateral hip disorder had its clinical onset in service or is otherwise related to active duty.  In answering this question, the examiner must discuss the September 2009 private chiropractor's statement, as well as the Veteran's competent and credible statements that he has had problems with his left leg, low back, and hips since his time in service.  

A complete rationale must be given for all opinions and conclusions expressed.  If any examiner finds that he/she must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that the question is outside the scope of a medical professional conversant in VA practices.

4.  Then, accord the Veteran an appropriate VA examination to determine whether he has any additional heart disability from VA's February 27, 2007, emergency treatment of his complaints of left-sided numbness and pain.  The claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place must be made in the examination report.  All indicated tests must be conducted, and the reports of any such studies must be incorporated into the examination report to be associated with the claims file.

After examining the Veteran and reviewing the claims file, the examiner must opine as to the following:

a) Is it more likely than not (i.e., greater than 50% probability), less likely than not (i.e., less than 50% probability), or as likely as not (i.e., 50% probability) that the Veteran sustained an additional disability as a result of VA's February 27, 2007, emergency treatment visit related to complaints of left-sided numbness and pain?  If so, what is the additional disability?

In determining whether the Veteran has an additional disability, compare the Veteran's condition immediately prior to the VA treatment in question to his condition immediately following such treatment, and consider whether VA's failure to timely diagnose and properly treat any disease or injury proximately caused the continuance or natural progress of said disease or injury.

b) Is it more likely than not (i.e., greater than 50% probability), less likely than not (i.e., less than 50% probability), or as likely as not (i.e., 50% probability) that any additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in administering the treatment given at the February 27, 2007, emergency treatment visit?

c) Is it more likely than not (i.e., greater than 50% probability), less likely than not (i.e., less than 50% probability), or as likely as not (i.e., 50% probability) that any additional disability was due to an event not reasonably foreseeable?  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not find to be an ordinary risk of the treatment provided.

A complete rationale must be provided for all opinions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

5.  Ensure that the examination reports comply with this Remand and the questions presented herein.  If any report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

6.  Thereafter, re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded an appropriate period of time for response before the claims file is returned to the Board for further appellate consideration.

No action is required of the Veteran until he is notified; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


